Citation Nr: 0203511	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  01-03 165	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for malaria.

2.  Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
February 1966 to February 1968.

In August 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, granted the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) and assigned an initial 30 percent 
rating effective from the date of his claim.  Shortly after 
receiving notice of that decision, he submitted a statement 
to the RO later in August 1999 requesting an initial rating 
higher than 30 percent (he said he wants at least a 50 
percent rating for his PTSD).  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  The RO denied his claim for a 
higher initial rating in April 2000, and he appealed the RO's 
decision to the Board of Veterans' Appeals (Board).

The RO also more recently determined in June 2000 that the 
veteran had not submitted new and material evidence to reopen 
a previously denied claim for service connection for malaria.  
So the Board will address that claim in this decision as 
well-and, in particular, whether he perfected a timely 
appeal concerning it.


FINDINGS OF FACT

1.  In June 2000, the RO determined the veteran had not 
submitted new and material evidence to reopen a previously 
denied claim for service connection for malaria; the RO sent 
him a letter that same month notifying him of the decision 
and apprising him of his procedural and appellate rights in 
the event that he elected to appeal.

2.  The veteran submitted a notice of disagreement (NOD) 
later in June 2000 to initiate an appeal of the RO's 
determination that he had not submitted new and material 
evidence to reopen his claim for service connection for 
malaria; he also testified at a hearing at the RO in August 
2000 concerning this claim.
3.  In response to the NOD, the RO issued the veteran a 
statement of the case (SOC) in November 2000, but he did not 
thereafter submit a timely substantive appeal concerning this 
claim (e.g., a VA Form 9 or equivalent statement); 
his February 2001 substantive appeal made no reference 
whatsoever to malaria, and the appeal period concerning this 
claim expired on June 29, 2001.

4.  It was not until nearly 3 months after that, on September 
11, 2001, that the veteran submitted medical treatise 
evidence (through his representative) concerning his claim 
for malaria, and that evidence was received well after 
expiration of the one-year grace period for timely appealing 
the RO's decision; he also testified at a travel Board 
hearing on September 11, 2001, concerning the timeliness of 
his appeal of this claim.

5.  Since filing his claim for PTSD in April 1998, the 
veteran has experienced recurring depression manifested by 
feelings of worthlessness, low self-esteem, and hopelessness; 
he also has experienced chronic anxiety and sleep impairment, 
and he has very limited contact with anyone other than his 
immediate family-particularly his brother; he also endorses 
a whole litany of other symptoms typically associated with 
someone who has PTSD (e.g., survivor guilt, intrusive 
thoughts and recollections of the trauma in Vietnam, an 
exaggerated startle response, and avoidance of discussions, 
activities, places, or events that might trigger his bad 
memories of those unfortunate incidents).


CONCLUSIONS OF LAW

1.  As the veteran did not perfect a timely appeal concerning 
the issue of whether he had submitted new and material 
evidence to reopen his claim for service connection for 
malaria, the Board does not have jurisdiction to adjudicate 
this claim.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 
20.302, 20.303, 20.304, 20.305, 20.306 (2001).

2.  The criteria have been met for an initial 50 percent 
rating for the PTSD.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 
9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the Veteran Timely Appealed the RO's Decision 
Denying his Petition to Reopen his Claim for Service 
Connection for Malaria

Filing an appeal to the Board is a 3-step, sequential 
process.  Two of the steps are the veteran's responsibility, 
whereas one is VA's responsibility.  First, once a decision 
is issued, the veteran must file a timely notice of 
disagreement (NOD), in writing, contesting the decision in 
question.  Second, the RO must provide him an appropriate 
statement of the case (SOC).  The third and final required 
step is that the veteran must then file a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement) within the 
specific time period prescribed by law.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (2001).

A veteran typically has one year from the date of 
notification of the RO decision or 60 days from the date the 
RO mailed him the SOC, whichever is later, to complete the 
requirements for perfecting an appeal.  Moreover, in 
instances where there is a supplemental statement of the case 
(SSOC) covering an issue that was not included in the prior 
SOC, a substantive appeal also must be filed within 60 days 
pertaining to the additional issue in order to perfect an 
appeal concerning it.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 
20.305, 20.306.

Here, the pertinent procedural history is as follows.  The RO 
determined in June 2000 that the veteran had not submitted 
new and material evidence to reopen the previously denied 
claim for service connection for malaria.  The RO sent him 
a letter that same month notifying him of the decision and 
apprising him of his procedural and appellate rights in the 
event that he elected to appeal.  He submitted a notice of 
disagreement (NOD) later in June 2000 to initiate an appeal 
of this claim; he also testified at a hearing at the RO in 
August 2000 concerning this claim.  But after the RO 
furnished him a statement of the case (SOC) in November 2000, 
he did not thereafter submit a timely substantive appeal 
concerning this claim (e.g., a VA Form 9 or equivalent 
statement).  His February 2001 substantive appeal made no 
reference whatsoever to malaria, and the terminal date for 
timely appealing the RO's decision not to reopen this claim 
was June 29, 2001 (i.e., one year after initially being 
notified of the RO's decision).  It was not until several 
months later, on September 11, 2001, well after expiration of 
this one-year grace period, that his representative submitted 
medical treatise evidence on his behalf concerning his claim 
for malaria.  But other than a special limited exception not 
applicable here, filing additional evidence usually does not 
extend the time limit for completing an appeal of a RO 
determination.  See 66 Fed. Reg. 50318-50319 (Oct. 3, 2001) 
(citing VAOPGCPREC 9-97 and 62 Fed. Reg. 15565, 15567 (Apr. 
1, 1997) and amending 38 C.F.R. §§ 20.302 and 20.304 to 
conform to that General Counsel opinion).  Rather, for the 
exception to apply, the veteran must have submitted the 
additional medical treatise evidence in question within one 
year of the challenged RO decision... which he clearly did not 
do.  Consequently, inasmuch as he did not submit a timely 
substantive appeal or any other correspondence that could be 
construed as a valid substantive appeal, following the 
issuance of the SOC, the Board does not have jurisdiction to 
adjudicate this claim and, therefore, it must be dismissed.  
38 U.S.C.A. §§ 7104, 7105, 7108; Roy v. Brown, 
5 Vet. App. 554 (1993).

The Board has the authority to consider (and dismiss) this 
claim in the first instance, without remanding it to the RO 
for initial adjudication of this issue.  See 66 Fed. Reg. 
53339-53340 (Oct. 22, 2001).  During his most recent hearing 
at the RO on September 11, 2001, which the Member of the 
Board signing this decision conducted while on travel there, 
the veteran testified-not only concerning his claim for a 
higher rating for his PTSD, but rather, also concerning his 
belief that he had timely appealed his claim for malaria.  
Thus, he had an opportunity to be heard on this specific 
issue and to present evidence supporting his allegations, so 
the Board going ahead and ruling on the timeliness of his 
appeal concerning this claim does not prejudice him.  See 
VAOPGCPREC 9-99 (Aug. 18, 1999); Marsh v. West, 11 Vet. App. 
468 (1998); Bernard v. Brown, 4 Vet. App. 384 (1993).  
Furthermore, although his representative argued during the 
September 2001 travel Board hearing that the veteran's 
testimony during his earlier hearing at the RO, in August 
2000, was sufficient to be accepted as a substantive appeal 
(in lieu of a VA Form 9), there simply is no legal authority 
for the Board to circumvent the standard, 3-step, sequential 
process for appealing a RO decision.  That is to say, in all 
cases the NOD must precede the SOC, which in turn must 
precede the substantive appeal.  Consequently, since the 
veteran's testimony during that hearing was in August 2000, 
before the RO issued the SOC in November 2000, that hearing 
testimony cannot be accepted as his substantive appeal.


II.  Entitlement to an Initial Rating Higher than 30 Percent 
for PTSD

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  And where, as here, he timely 
appealed the initial rating assigned for his disability-just 
after establishing his entitlement to service connection for 
it, VA must consider his claim in this context.  This, in 
turn, includes determining whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This method 
of analysis is notably different from that outlined in 
another precedent decision, Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), when the United States Court of Appeals for 
Veterans Claims (Court) held that only the most current level 
of functional impairment is of primary importance in cases 
where the veteran is requesting a higher rating for a 
disability that, say, was service connected many years ago.

The RO assigned an initial 30 percent rating for the 
veteran's PTSD under the criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).  According to this code, a 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  The next higher rating of 50 
percent also requires occupational and social impairment, but 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete task); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for even greater occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  The maximum rating of 100 percent is 
warranted for total occupational and social impairment, due 
to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

The veteran filed his claim for PTSD in April 1998, and VA 
has examined him for compensation purposes on two different 
occasions since-initially in May 1999 and more recently in 
September 2000.  And at the conclusion of both of those 
mental status evaluations, the examining VA psychologists 
indicated that he had a Global Assessment of Functioning 
(GAF) score of 52.  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness."  See the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 32 
(4th ed. 1994) (this is commonly referred to as DSM-IV, which 
VA now uses).  VA previously used earlier editions of this 
manual (DSM-III and DSM-III-R, etc.), and following 
publication of DSM III in 1980, PTSD was first added to the 
rating schedule.  38 C.F.R. § 4.132, Code 9411 (1980).  
According to DSM-IV, a GAF score of 52 is indicative of only 
"moderate" symptoms (e.g., a flat affect, circumstantial 
speech, occasional panic attacks, etc.) or "moderate" 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers or coworkers).  And the VA 
psychologist who supervised the latter VA mental status 
evaluation in September 2000 indicated as much when 
summarizing the results of that examination.  She also 
indicated the overall status of the veteran's mental health 
"essentially [had] not changed" since his prior VA mental 
status evaluation in May 1999-which, in turn, means there 
had not been any fluctuation in the severity of his PTSD to 
warrant assigning a "staged" rating under Fenderson.

As for the specific symptoms shown or not shown during the 
May 1999 and September 2000 VA mental status evaluations, the 
veteran was cooperative and correctly oriented in all spheres 
(to time, place, person and situation).  He also 
was appropriately dressed and groomed, had adequate hygiene, 
and normal speech insofar as the rate, content, clarity, and 
volume-although his volume during the earlier evaluation was 
described as low and he had to be prompted for information 
during the latter evaluation. He also had appropriate eye 
contact, although he gazed when discussing the traumatic 
events (stressors) that occurred in Vietnam, and he did not 
have any signs of cognitive dysfunction, suicidal or 
homicidal ideation, or psychotic symptoms (he did not 
hallucinate and was not delusional).  He went on to 
acknowledge that medication prescribed by his primary care 
psychiatrist, Elizabeth D. Schwarz, M.D., (who works at the 
VA medical center (VAMC) in New Orleans, had been 
"beneficial" in lessening the extent of his depression 
(for which he takes Prozac) and sleep impairment (for which 
he takes trazodone).  

In fact, during the May 1999 evaluation, he said that, 
although he used to experience nightmares about 8-9 times per 
month prior to beginning his trial of medication, he now only 
experiences nightmares about Vietnam approximately 2 times 
per month.  Moreover, he said that, while he only slept about 
2 hours each night before beginning his trial of medication, 
he now sleeps anywhere from 
5-6 hours each night.  And although he had a flat 
(restricted) affect, the GAF score of 52 as determined by the 
requirements of DSM-IV presumes that he will experience this 
symptom-albeit only "moderate[ly].".  There were, 
nevertheless, several other objective clinical findings 
during those VA psychological assessments which were more 
favorable to his claim for a higher rating for his PTSD.

The clinical findings that were more favorable to the claim 
during the May 1999 and September 2000 VA psychological 
evaluations were the extent of the veteran's depressed mood, 
the level of his anxiety, his feelings of hopelessness, 
worthlessness, and low self-esteem, his lack of motivation 
and low energy level, and his difficulty concentrating.  He 
also endorsed a whole litany ("full range") of other 
symptoms traditionally associated with PTSD-those being, 
recurrent and intrusive thoughts and recollections about his 
combat experiences in Vietnam, for which he received, among 
others, the Combat Infantry Badge (CIB), as well as survival 
guilt and an exaggerated startle response-including even 
manifestations of physical symptoms such as sweating and cold 
flashes when confronted with cues that symbolize or resemble 
an aspect of the traumatic experiences that he had in 
Vietnam.  He also, whenever possible, tries to prevent 
himself from being placed in this situation by avoiding 
discussions/conversations, activities, places, and people 
that arouse his unpleasant memories of the traumatic events 
that occurred in Vietnam.  He also prefers to be alone, 
socially isolated, and really only maintains significant 
contact with his immediate family-particularly his brother, 
and he has two failed marriages and purportedly numerous 
arrests for disorderly conduct (fighting and such), 
intoxication, and failure to pay child support.

The VA psychologists who examined the veteran in May 1999 
raised the possibility that he could have been considerably 
exaggerating his various symptoms to ensure they were 
documented in his record and thereby give him the best 
possible chance of receiving additional compensation from VA 
for his PTSD.  Consequently, some of the results of that 
evaluation (and in particular, the findings from the 
Minnesota Multi-Phasic Personality Inventory (MMPI-2)) were 
deemed "invalid."  But those examining VA psychologists 
also acknowledged, just the same, that the veteran very well 
may have been experiencing all of the symptoms alleged and 
merely was "crying for help."  And based on other medical 
evidence of record, especially personal statements from his 
primary care VA psychiatrist, Dr. Schwarz, the latter 
possibility seems to actually be the case.

Dr. Schwarz indicated in two rather recently submitted 
statements, dated in January and September 2001, that the 
veteran was continuing to receive ongoing individual and 
group therapy (anger management counseling) for the numerous 
symptoms alluded to above caused by his PTSD.  And while 
acknowledging that his counseling and medication had "helped 
relieve some of his symptoms to a degree," Dr. Schwarz added 
that the veteran nonetheless "remains depressed and [still] 
has recurrent nightmares and intrusive traumatic memories 
continuing to interfere with his ability to function normally 
and be able to take care of himself."  But of equal or even 
greater significance, Dr. Schwarz said that she fully 
supported the veteran's application for an increase in the 
rating for his PTSD and that his GAF score had lowered to 50 
since last examined by VA (when it was 52).  
That is particularly significant since, according to DSM-IV, 
as GAF score of 50 (as opposed to 52) is indicative of 
"serious" symptoms or "serious" impairment in social and 
occupational functioning.  

As even more support for the claim for a higher rating, the 
veteran submitted copies of his VA outpatient treatment 
records, which date from 1998 to currently in 2002.  Indeed, 
many of those records were submitted following his travel 
Board hearing in September 2001, when he indicated this 
evidence was forthcoming.  And he waived his right to have 
the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304.  The only medical records not submitted following 
the travel Board hearing were those concerning a 6-week long 
inpatient PTSD program that the veteran initially was 
scheduled to participate in.  But he and his representative 
since have indicated that his primary care psychiatrist, Dr. 
Schwarz, has elected instead to pursue only the outpatient 
course of treatment, and all of those records are on file for 
consideration in this appeal.  

Furthermore, the VA psychologists who examined the veteran 
for compensation purposes in May 1999 and September 2000 
indicated that his major depression, which also was diagnosed 
at the conclusion of both of those evaluations, is part and 
parcel of (i.e., secondary to) his PTSD.  Therefore, although 
they also indicated that his major depression is 
"moderate," the adverse affects of it nevertheless must be 
considered when assigning an overall rating for his 
underlying PTSD.  See, e.g., Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  So considering the totality of his overall 
mental impairment and the probative statements submitted on 
his behalf by his primary care psychiatrists, Dr. Schwarz-
who has had occasion to see and observe him more than anyone 
else to date, there is a plausible basis for assigning a 
higher initial rating for his PTSD of 50 percent.  This is 
especially true when all reasonable doubt concerning the 
severity of his PTSD is resolved in his favor.  38 C.F.R. 
§§ 4.3, 4.7; see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Since Dr. Schwarz indicated that she has been treating the 
veteran since November 1999, and that there has been no 
change in the severity of his PTSD since April 1998 when he 
filed his claim, there is no basis for assigning a "staged" 
rating under Fenderson because the 50 percent rating 
represents the veteran's maximum level of mental impairment 
since filing his claim.  See also 38 C.F.R. §§ 4.2, 4.6.

The criteria have not been met, however, for an initial 
rating higher than 50 percent.  There is no indication, for 
example, that the veteran experiences such symptoms as:  
suicidal ideation, obsessional rituals, illogical speech, 
continuous panic, spatial disorientation, neglect of personal 
appearance and hygiene, etc.  And although his depression is 
well documented in the record on appeal, most of the other 
symptoms required for the next higher rating of 70 percent 
under Code 9411 have not been shown or otherwise 
demonstrated.  Also, although the veteran has indicated that 
he has been unable to maintain steady employment at various 
jobs since service, which Dr. Schwarz also mentioned, they 
both also acknowledged that he has been able to maintain a 
job most recently-albeit while working doing various tasks 
for his brother who is a used car salesman.  

Since though, there is no indication the veteran has been 
unable to do everything required of that job, or that he is 
employed at less than half of the usual remuneration, his 
current job constitutes "substantially gainful employment."  
See, e.g., Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991) and VA Adjudication Procedure Manual, M21-1, Part VI, 
paragraph 7.09(a)(7).  See, too, Faust v. West, 13 Vet. App. 
342 (2000) (where the Court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income).  Absent a showing of this, there is nothing 
to suggest the veteran has the total occupational impairment 
required for a 100 percent schedular rating under Code 9411.

As a final note, the Board must address the applicability and 
legal implications of the Veterans Claims Assistance Act of 
2000 (the "VCAA").  This change in the law occurred on 
November 9, 2000, during the pendency of this appeal.  As 
such, the veteran is entitled to have his claim considered in 
light of it.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  And under this new law, VA has a duty to notify him 
of any information and evidence needed to substantiate and 
complete his claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  VA also has a duty to assist him in 
obtaining evidence necessary to substantiate his claim, 
including having him examined.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)).  

Here though, the requirements of the VCAA already have been 
satisfied.  The rating decision appealed, the statement of 
the case (SOC), as well as the supplemental statement of the 
case (SSOC) duly apprised the veteran of the reasons and 
bases for denying his claim, and of the type of evidence 
needed to prevail, and in this decision the Board is 
partially granting one of his claims.  He also testified at 
two different hearings, one before a local hearing officer 
and more recently before the Member of the Board deciding his 
case.  The RO also routinely sent him letters during the 
pendency of his appeal advising him of the status of his 
claims, and he underwent two VA medical evaluations in 
connection with his appeal.  

Furthermore, his claims were held in abeyance following his 
most recent hearing so that he could submit the additional 
medical evidence that provided the basis for increasing the 
rating for his PTSD.  And he indicated in a recent statement 
received at the Board in January 2002 that he had no other 
evidence to submit.  So he is not prejudiced by the Board 
going ahead and deciding his appeal without remanding his 
claims to the RO for specific consideration of the VCAA.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Indeed, these 
types of needless remands should be avoided whenever 
possible.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Since the veteran did not timely appeal the RO's June 2000 
decision, the petition to reopen his claim for service 
connection for malaria is dismissed.

The initial rating for the veteran's PTSD is increased to 50 
percent, subject to the laws and regulations governing the 
payment of VA compensation.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

